      Case 4:18-cv-00262-MW-CAS Document 109 Filed 03/26/19 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

NANCY CAROLA JACOBSON,
TERENCE FLEMING, SUSAN
BOTTCHER, PRIORITIES USA, DNC              Case No. 4:18-cv-00262-MW-CAS
SERVICES CORPORATION /
DEMOCRATIC NATIONAL
COMMITTEE, DSCC a/k/a
DEMOCRATIC SENATORIAL
CAMPAIGN COMMITTEE, DCCC a/k/a
DEMOCRATIC CONGRESSIONAL
CAMPAIGN COMMITTEE,
DEMOCRATIC GOVERNORS
ASSOCIATION, and DEMOCRATIC
LEGISLATIVE CAMPAIGN
COMMITTEE,

      Plaintiffs,

 v.

LAUREL M LEE, in her official capacity
as the Florida Secretary of State,

      Defendant,

and

NATIONAL REPUBLICAN SENATE
COMMITTEE, and REPUBLICAN
GOVERNORS ASSOCIATION,
      Defendant-Intervenors.

       DEFENDANT-INTERVENORS’ RESPONSE TO PLAINTIFFS’
      EMERGENCY MOTION FOR RECONSIDERATION OF COURT’S
            ORDER REMOVING TRIAL FROM DOCKET
     Case 4:18-cv-00262-MW-CAS Document 109 Filed 03/26/19 Page 2 of 5




                                INTRODUCTION

      On March 20, 2019 the Parties jointly requested an extension of time for the

filing of Motions for Summary Judgment. (ECF No. 105). The Court promptly

granted that Motion. (ECF No. 106). In its Order Granting in Part, the Court was

very clear that “it will not be possible for the Court to adequately prepare and rule

on any pending motions within a two-week period prior to pretrial . . . .” Id. Now

Plaintiffs request this Court reverse itself for the perplexing reason that the Court

“misunderstood” the Parties’ request.1 (See ECF No. 107). Plaintiffs also generally

argue that they will be prejudiced by a delay in the trial date. See ECF No. 107 at 1,

5-7). The Court is the ultimate arbiter of its own docket and therefore, Plaintiffs’

Motion should be denied.

                                   ARGUMENT

      I.     PLAINTIFFS’ MOTION FOR RECONSIDERATION IS
             UNFOUNDED.

      Plaintiffs argue that any delay of the trial date will result in prejudice. First,

Plaintiffs’ prejudice arguments are misplaced when one considers that they waited

over fifty years to bring this lawsuit. See Ch. 26870, s. 5, Laws of Fla. (1951)

(originally codified at 101.151(4), Fla. Stat.). Moving the trial date may result in

some minor inconvenience to the Plaintiffs, however not nearly as much as waiting


1
 Defendant-Intervenors’ join and concur in full with the arguments made by the
Secretary of State in her Response. (See ECF No. 108).

                                           2
     Case 4:18-cv-00262-MW-CAS Document 109 Filed 03/26/19 Page 3 of 5




half a century to bring their claims in the first place. Given the extreme dilatory

nature of Plaintiffs’ action, any balancing of the equities related to the timing of the

trial must surely cut against Plaintiffs. See, e.g., Benisek v. Lamone, 138 S. Ct. 1942,

1944 (2018) (per curiam) (“In considering the balance of the equities among the

parties, we think that plaintiffs’ unnecessary, years-long delay in asking for

preliminary injunctive relief weighed against their request.”); United States v.

Clintwood Elkhorn Mining Co., 553 U.S. 1, 9 (unanimous decision) (“[A]

constitutional claim can become time-barred just as any other claim can.”); Block v.

North Dakota ex rel. Board of Univ. and School Lands, 461 U.S. 273, 292 (1983)

(same). Furthermore, any minor inconvenience to the Parties is completely offset by

the interest the Parties all share in a potential resolution of the issues on summary

judgment—which would eliminate the need for a trial in the first instance.

      Second, the Plaintiffs argue that the Court somehow “misunderstood” the

Motion to Extend Deadlines. (See ECF No. 107 at 5-7). In their joint Motion the

Parties outlined the exact times of the “Current” and “Proposed” deadlines. (See ECF

No. 105 at 2 (table of proposed deadlines)). It is clear from the face of the Motion

that the Parties were requesting “No Change” to the June 3 trial date. The Court,

fully aware of this fact, decided on a different schedule for its own purposes. This is

simply not an instance of the Court “patently misunderst[anding] a party” see

Sanzone v. Hartford Life & Acc. Ins. Co., 519 F. Supp. 2d 1250, 1255-56 (S.D. Fla.



                                           3
     Case 4:18-cv-00262-MW-CAS Document 109 Filed 03/26/19 Page 4 of 5




2007), “because it lacked the benefit of an adversarial presentation,” (see ECF No.

107 at 6). The Parties jointly requested relief and the Court was well within its

“power to control and direct the cases on its docket” to modify that requested relief.

See Inman v. Am. Paramount Fin., 517 Fed. Appx. 744, 749 (11th Cir. 2013). The

Court in exercising its inherent power, decided that there was simply not enough

time to accommodate the revised timeline and maintain the June 3 trial date. (See

ECF No. 106 at 1). As there is no “misunderstanding” there can be no relief. See

Sanzone, 519 F. Supp. 2d at 1255-56.

                                     CONCLUSION

      For the aforementioned reasons, as well as the reasons stated by the Court in

its March 21, 2019 Order Granting in Part, the Court should deny Plaintiffs’ Motion.

DATED: 3/26/19                                             Respectfully Submitted,

/s/Jason Torchinsky
Jason Torchinsky
VA Bar No. 47481
Shawn Sheehy*
Phillip M. Gordon*
Holtzman Vogel Josefiak Torchinsky
PLLC
45 North Hill Drive, Suite 100
Warrenton, VA 20106
P: (540) 341-8808
F: (540) 341-8809
E: JTorchinsky@hvjt.law
Counsel to Defendant-Intervenors
*Admitted Pro Hac Vice




                                          4
     Case 4:18-cv-00262-MW-CAS Document 109 Filed 03/26/19 Page 5 of 5




                            CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on March 26, 2019 I served a copy of the foregoing

by CM/ECF on all parties.

 /s/Jason Torchinsky
Jason Torchinsky




                                     5
